DETAILED ACTION
This action is responsive to the Request for Continuation filed on 27 October 2022. Claims 11-12, 14-22 are pending in the case. Claims 11 and 18 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 27 October 2022 has been entered.
Applicant’s Response
In Applicant’s response dated 27 October 2022 (hereinafter Response), Applicant amended Claims 11, 12, 14, and 18; cancelled Claims 1-7, 9-10 (claim 13 was canceled in previous response), added claims 21-22; and argued against the objections and/or rejections previously set forth in the Office Action dated 2 September 2022 (hereinafter Previous Action).
Response to Amendment/Arguments
Applicants’ amendment to claims 11, 12, 14, and 18 and new claims 21-22 to further clarify the metes and bounds of the inventions are acknowledged.
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.
Applicant’s only cited support for the amendments is paragraphs 38 and 63 of the specification (see Response page 7). Examiner agrees that paragraphs 38 and 63 supports new claims 21 and 22 (wherein combining the associated plurality of line item vectors via the first neural network comprises at least one of a weighted sum or a weighted difference) because [0038] states Invoice preparation module 118 may also utilize a convolutional neural network to combine line item vectors (or invoice line vectors) within the same invoice to create a vector representing that invoice. In some embodiments, the convolutional neural network may be configured to add or subtract the plurality of line item vectors with various weights to create a single vector representing the invoice which is relevant to the embodiment in claim 22 (dependent on claim 11) and [0063] has a similar description and is relevant to the embodiment in claim 21 (dependent on claim 18).
	
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding dependent claim 15, the claim recites wherein embedding each of the plurality of texts comprises, for an invoice line comprising a plurality of words:… however, parent claim 14 recites wherein embedding the extracted text from each associated line item… and parent claim 11 recites for each of the plurality of invoices, embedding extracted text from each associated line item to generate a plurality of line item vectors for each invoice, thus it is not clear whether the “embedding” of claim 15 is intended to refer to the embedding of parent claims 14/11 or some other embedding. If it is intended to refer to the embedding of the parent claims, then it is not clear whether the “an invoice line” is the same element as “an associated line item” of an invoice or some other non-line-item element. For purposes of rejection in view of art, it is assumed “an invoice line” is intended to be the same element as “an associated line item” of an invoice.
Regarding dependent claim 16, the claim recites receiving a plurality of bank transactions associated with a business from one or more devices associated with the business…embedding texts from the plurality of bank transactions to the vector space to obtain a plurality of transaction vectors; however parent claim 11 recites receiving a plurality of invoices associated with the business from one or more devices associated with the business, each invoice comprising a plurality of line items, each line item describing a transaction and does not recite “a vector space”. It is not clear as recited whether “a business” of claim 16 is the same or a different business than claim 11.  Further it is not clear whether the “bank transactions” are the same “line item transactions” or some other transaction.  For purposes of rejection, it is assumed the claim refers to the same business, but different transactional data, and “the vector space” refers to the unclaimed, but still inherent vector space for representing business classification clusters.
Regarding dependent claim 20, the claim recites “the neural network” in all the limitations, however parent claim 19 recites both a first neural network and a second neural network, thus “the neural network” lacks proper antecedent basis.  For purposes of rejection, it is assumed claim 20 is referring to the second neural network.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over GAO et al. (Pub. No.: US 2018/0060437 A1, previously cited) in view of DUBEY et al. (Patent No.: US 9,665,628 B1, newly cited), further in view of MAKHIJA et al. (Pub. No.: US 2021/0182659 A1, newly cited).
Regarding claim 11, GAO teaches the method of generating business descriptions (abstract) performed by a server ([0086] processes running on e.g. server), said method comprising:
receiving a plurality of associated with the business from one or more devices associated with the business (FIG 1: (102, 104) web pages and other textual descriptions about multiple companies; see [0019-0020, 0022], interpreting “one or more devices” as web servers which serve the web pages), 
extracting a plurality of texts  of the plurality of 

generating a plurality of vectors, 
for each vector of the plurality of vectors:
calculating a plurality of Euclidean distances between the vector and a plurality of points, the plurality of points comprising a point from each of a pre-defined plurality of clusters ([0042] Companies that are close together in the topic space, e.g. according to Euclidean or Cosine distance, are effectively similar to each other in terms of their business, product offerings, solutions or services generating a plurality of clusters in the vector space, see FIG 1: (118) generalize companies into topic spaces after performing operations (108-116) to analyze the extracted text (120) segment broad sets of companies into clusters; it is noted that the instant application does not provide any explanation of what it means to be a “pre-defined cluster”; rejection assumes that an existing set of clusters created for other business documents is used);
selecting, based on the plurality of Euclidean distances, a pre-defined cluster closest to the vector ([0042] Companies that are close together in the topic space, e.g. according to Euclidean or Cosine distance, are effectively similar to each other in terms of their business, product offerings, solutions or services; thus “clustering” will result in placing the invoice (relevance) vector in its appropriate cluster; and
assigning the vector to the selected pre-defined cluster (the result of clustering);
creating the list of offerings for the business, the list of offerings comprising a description from each selected pre-defined cluster ([0037] top-ranking key phases by relevance score can be used as business tags that succinctly describe a company’s business or products);
receiving a request from a device of the one or more devices associated with the business ([0037] dataset supports lookups by company to find the company's descriptive tags (as shown below in FIG. 2 by operation 222)., and reverse lookups by business tag to retrieve all companies that specialize in that tag (as shown below in FIG. 2 by operation 220); and
causing the list of offerings to be displayed on the device (using the look-up features of GAO to identify the descriptive tags for the company, where the tags include products).
As noted above, GAO is concerned with clustering electronic documents in order to determine business offerings for a business based on its similarity (determined by clustering) to other business documents.  GAO does not explicitly state that the electronic documents are invoices, thus GAO cannot be relied upon to expressly disclose each invoice comprising a plurality of line items, each line item describing a transaction, that the extracted texts for the electronic documents is from each line item; for each of the plurality of invoices, embedding extracted text from each associated line item to generate a plurality of line item vectors for each invoice; or generating a plurality of invoice vectors, wherein generating an invoice vector comprises combining an associated plurality of line item vectors via a first neural network.
DUBEY is broadly directed to automatically and classifying data records (see title, abstract,  e.g. (col 3 line 7) An input interface is configured to receive documents comprising line-item data entries, with at least some of the line-item data entries having associated attributes represented directly in the documents…A classification model stack include (a) a plurality of classification models, (b) a plurality of confidence models, and (c) a related multi-level taxonomy of classifications applicable to line-item data entries included in documents received via the input interface…execute classification models from the classification model stack to associate the line-item data entries…with potential classifications at each level.
(col 4 lines 50-65) Income data files may include accounts payable (aka invoice), purchase order, and item master files which are deduplicated and/or linked to merge the incoming data into a single dataset (thus a collection of invoices with multiple line items in each may be grouped and tagged when they are related and addresses different names for the same items). (col 5 lines 3-20) incoming data is run through auto-classification and a classification is obtained for each record which provides granular data classification to clients by applying a combination of machine learning, mathematical and domain drive heuristic context models to the records to provide classification outputs, e.g. at a line or individual record level.
Thus, DUBEY may be relied upon to teach received electronic documents which are invoices, each invoice comprising a plurality of line items, each line item describing a transaction which may be classified (categorized) at the line-item level and at the document level. 
The auto-classification provides execution logic to (col 7 lines 16-36), inspect the incoming data to determine the features (item descriptions, quantity purchased…). Identify and tag related records, segment data into n processing buckets, determine which model should be applied and perform adaptive ensembling to arrive at classification for records, among other functions.
When generating a training set: (col 14 lines 14-37) explain how a dictionary of terms is used to generate category documents represented by a vector of N dimensions having weight associated against each of the N terms based on tf(t,d). (col 14 lines 38-49) explain how each line in the incoming data is translated into N-D vector using the same procedure for C categories (col 14 lines 49-65) explain how VSM clustering based on the classifier is used, which provides the top three likely classes that a given line item would fall under. See also (col 21 lines 1-15) which explains succinctly that categories in each level in a taxonomy of classifications is represented as a vector within an n-dimensional space, each data entry is represented as a vector in the n-dimensional space, the nearest neighbors are identified, and the entry is associated with the classification result corresponding to the nearest neighbor.  The data entry is then stored in accordance with this classification result and can be provided as the query. The category vectors are learned from a training set, thus this section is explaining how new incoming documents (i.e. invoices) can be received, the line items classified (or the entirety of the document classified), and the classification stored.
Thus, DUBEY may be relied upon to teach extracted texts for the electronic documents is from each line item; for each of the plurality of invoices, embedding extracted text from each associated line item to generate a plurality of line item vectors for each invoice (in order to generating training data for building classification models based on clustering, in effect, pre-defining clusters which may be used for subsequent incoming documents). DUBEY may also be relied upon to teach generating a plurality of invoice vectors.
It is acknowledged that in DUBEY, the individual line items with their classifications are stored associated with the invoice, thus DUBEY does not explicitly describe wherein generating an invoice vector comprises combining an associated plurality of line item vectors via a first neural network because DUBEY processes and classifies the invoice line items using line item vectors and then can combine the classification for the invoice rather than combining the line item vectors into an invoice vector using a neural network and then performing the classification for the entire invoice represented as a single vector. Alternatively, DUBEY can create a single document (e.g. invoice) vector for classification of the whole document, but again, this is not clearly described as a combination of line item vectors (in other words, DUBEY is capable of using both invoice vectors and line item vectors for classification, but falls short of describing that an invoice vector is a combination of line item vectors).
MAKHIJA is similarly directed to data processing and classification of documents and teaches generating an invoice vector comprises combining an associated plurality of line item vectors via a first neural network for the purposes of classifying the the invoice ([0003] line items for invoice correspond to single data sample; see [0068] which explains receiving a document, cleaning the document, creating a classification data matrix from the cleansed enriched data. In 209A encoding the cleansed enriched data into vectors by passing through an embedding layer to obtain embedded vectors. The embedded vectors are passed through convolutional filters and max pooling layers to obtain dense vectors that are used to obtain a probability distribution over target labels by passing through a soft-max layer. The data matrix is obtained through the soft-max layer. In step 210, applying the entity specific data model to the classification data matrix for classifying the data and providing the confidence score of the classified data.
Note that at [0009] MAKHIJA explicitly states the disclosed techniques are an improvement over known techniques such as is taught in DUBEY (U.S. Pat. No. 9,665,628 B1).
Accordingly, it would have been obvious to one having ordinary skill at the time the invention was effectively filed to have improved DUBEY (teaching invoice classification using either line item vector or invoice vectors, but not invoice vectors generated from line item vectors) with the teachings of MAKHIJA (generating an invoice vector from line item vectors for invoice classification) with a reasonable expectation of success, the combination motivated by MAKHIJA [0009].
It would have been further obvious to one having ordinary skill at the time the invention was effectively filed to have included as the electronic documents that are analyzed in GAO, the invoices taught in DUBEY-MAKHIJA, including applying the line item analysis for classifying the invoices, in order to generate business classification tags for the invoices which can then be provided to a requestor for further use. The result of the combination is reasonable and predictable (in addition to web documents (GAO [0005] pages serve to provide textual descriptions of product offerings, solutions, or services that make up the company's business), invoice documents (e.g. more formal documents describing actual company business) may analyzed to obtain business tags), the combination motivated by increasing the amount of information available for classifying a business.
Regarding dependent claim 12, incorporating the rejection of claim 11, GAO- DUBEY-MAKHIJA, combined at least for the reasons discussed above, further teaches: 
detecting stop words in the extracted plurality of texts from a pre-defined list of stop words; removing the detected stop words from the extracted plurality of texts; (GAO [0020] the operation 102 may determine that it does not need to extract words such as "the," "best," etc., as they do not necessarily describe products and services of the company; note also MAKHIJA [0068] cleansed data; note also DUBEY (col 14 lines 1-5) stop words, stemming);
lemmatizing (stemming) words within the extracted plurality of texts to obtain lemmatized texts (see GAO [0024] descriptive phrases are also referred to as n-grams [0032] the topics can be selected to be the individual stemmed works that make up the n-grams in order, where stemming refers to reduction of words to their word stem, base, or root form; note instant application [0047] a lemmatization process may be used to remove inflectional prefixes or suffices of a word and reduce the word to its "base" (i.e., the lemma); note also MAKHIJA [0068] cleansed data; note also DUBEY (col 14 lines 1-5) stop words, stemming);
embedding the lemmatized texts to obtain the plurality of line item vectors (GAO [0024] descriptive phrases are also referred to as n-grams; these are used for generating the relevance vectors which are subsequently used for clustering the businesses; see also MAKHIJA [0068] cleansed data; note also DUBEY (col 14 lines 1-5) stop words, stemming, specifically for invoices).
Regarding dependent claim 13 – canceled.
Regarding dependent claim 16, incorporating the rejection of claim 11, GAO- DUBEY-MAKHIJA, combined at least for the reasons discussed above, further teaches:
receiving a plurality of bank transactions associated with a business from one or more devices associated with the business (other transactional data as taught in DUBEY, in addition to the invoice data; e.g. FIG 2 210(d) transaction universe; (col 7 line 5) transaction (spend) store); 
embedding text from the plurality of bank transactions to the vector space to obtain a plurality of transaction vectors (applying the technique taught in GAO- DUBEY-MAKHIJA as rejected in claim 1 to the additional transaction data); 
generating the plurality of clusters in the vector space, each cluster of the plurality of clusters comprising at least one an invoice vector of the plurality of invoice vectors or a transaction vector of the plurality of transaction vectors (applying the technique taught in GAO-DUBEY-MAKHIJA as rejected in claim 1);
generating the description for a cluster, the description for the cluster representing all invoice vectors and transaction vectors assigned to the cluster (applying the techniques taught in GAO- DUBEY-MAKHIJA as rejected in claim 1); and 
for each business of the plurality of businesses that has at least one invoice vector or transaction vector assigned to the cluster, associating the business with the description (applying techniques taught in GAO- DUBEY-MAKHIJA as rejected in claim 1).
Regarding dependent claim 17, incorporating the rejection of claim 11, GAO- DUBEY-MAKHIJA, combined at least for the reasons discussed above, further teaches wherein the description from each selected pre-defined cluster is determined by:
calculating a term frequency-inverse document frequency (TFIDF) value for each word in a cluster (GAO [0026] To reduce the contribution of phrases that are very common, an operation 110 applies a term-frequency (TF)inverse-document-frequency (IDF) (TF-IDF) transformation; [0030] (114) applies relevance transform to boost the TF-IDF… the relevance scores for each n-gram can be calculated as the n-gram strength times the weighted sum of the associated topic strengths; [0035] similarities between n-grams may also be used by a computer to determine the relevance scores; the TFIDF is calculated before clustering as can be seen in method of FIG 1);
ranking the calculated TFIDF values; identifying a top pre-defined number of words with a highest rank; and generating the description for the cluster with the identified words (GAO [0037] the top-ranking keyword phrases can be used as business tags).
Regarding claim 18, GAO- DUBEY-MAKHIJA, combined at least for the reasons discussed in claim 1, similarly teaches the method for training a model to predict a category for a business performed by a server, said method comprising:
receiving a plurality of invoices associated with the business, each invoice comprising a plurality of line items, each line item describing a transaction (relying on DUBEY-MAKHIJA to teach the invoices and line items as explained in claim 1; similarly used for clustering companies; relying on GAO FIG 1: (102, 104) web pages and other textual descriptions about multiple companies; see [0019-0020, 0022] to receive documents generally for analysis);
receiving a category associated with the business (relying on DUBEY (col 12 line 46) supervised learning to instrument baseline models; (col 13 lines 55-60) curated data provided by experts to be used as a training set; note also MAKHIJA [0046] either the business (entity) is registered (so already know something about it, warm-start process) or unregistered  (cold start process));
extracting a plurality of texts from each line item of the plurality of invoices, the plurality of texts comprising a text from each of the plurality of invoices (the process of GAO: FIG 1: (102, 104) extract words (106) extract keyword phrases; see [0019-0020, 0022, 0023], relying on DUBEY-MAKHIJA to teach techniques and data specific to invoices and line items as discussed in claim 1);
for each of the plurality of invoices, embedding extracted text from each associated line item to generate a plurality of line item vectors for each invoice generating a plurality of invoice vectors, wherein generating an invoice vector comprises combining an associated plurality of line item vectors via a first neural network (relying on DUBEY-MAKHIJA to teach techniques and data specific to invoices and line items as discussed in claim 1);
generating, based on the plurality of invoice vectors, a business vector representing the business (applying the CNN technique of MAKHIJA [0068] to combine vectors to a denser prior to classification a second time, this time to the invoice vectors for the business as opposed to line item vectors for the invoice; alternatively GAO: combining document vector representations (without details)); and
training a second neural network to predict the category based on the business vector (DUBEY (col 15 lines 3-15) output of VSM clustering stacked with another binary classification model; while described as Bayesian, other models could be used; as is clear in MAKHIJA [0068] a softmax layer {of a neural network} is used for actual classification combining vectors).
Regarding dependent claim 20, incorporating the rejection of claim 18, GAO- DUBEY-MAKHIJA, combined at least for the reasons discussed above, further teaches wherein the second neural network comprises three fully connected layers (see e.g. MAKHIJA [0068] convolutional layer… pooling layer…softmax layer) and training the neural network comprises:
receiving a plurality of business pairs as labelled training data, each business pair including a business vector and a label indicating a category that the business vector belongs to (relying on the curated corpus training data taught in DUBEY (col 13 line 55), where MAKHIJA is described as an improvement over DUBEY using the second neural network for classification; note that this is merely supervised learning for any neural network; note also that DUBEY takes the annotated corpus and generates the vectors described in parent claim 18 in order to create the training set; similarly MAKHIJA can take in training documents, generate the encoded vectors and perform the training, [0046] build training models for classification of the received data);
applying a back-propagation algorithm to train the neural network based on the labelled training data (MAKHIJA [0093] The data classifier is trained using back-propagation algorithm where the errors of misclassification are propagated through the network as a feedback mechanism to update the model parameters and word embedding vectors; note that this is typical for supervised learning for any neural network); and
training a softmax layer within the neural network to map category predictions of the neural network to probabilities (MAKHIJA [0068] dense vectors that are used to obtain a probability distribution over target labels by passing through a soft-max layer; see also [0093] different components of the data classifier are shown in FIG. 7. This results in a probability distribution p with the probability of a category, i, obtained by the Soft-max operation).
Claims 14-15, 19 are rejected under 35 USC 103 as unpatentable over GAO- DUBEY-MAKHIJA, further in view of MANERIKER et al (US 2020/0081964 A1, previously cited).
Regarding dependent claim 14, incorporating the rejection of claim 11, GAO- DUBEY-MAKHIJA, combined at least for the reasons discussed above, further teaches/suggests: wherein embedding the extracted text from each associated line item comprises applying a word2vec model, the applying comprising creating a bag-of-words representing the text, the bag-of-words including each word in the text and an associated multiplicity of each word in the text; and converting each word in the text into a vector based on the bag of words and not based on grammar and word order (GAO [0075] known word embedding techniques include CBOW (continuous-bag-of-words) Word2Vec; DUBEY (col 13 line 25) modeling each classification level as a “weighted bag of words”).
Any deficiency may be cured by MANERIKER which is broadly directed to (abstract) techniques for analyzing documents for fact replacement and style consistency. Of relevance is, when detecting changes in a document, [0045] trailing change module 204, for instance, may be configured to perform natural language processing using machine learning.
[0046, emphasis added] In a first example, a bag-of-words technique is employed by the trailing change module 204 to generate the internal representation as a bag-of-words model, also known as a vector space model. In this model, a multiset (i.e., bag) of words is used that may disregard grammar and word order but may address multiplicity. In a second example, the trailing change module 204 implements an embedding-based technique (e.g., word2vec) which refers to a set of language model and feature learning techniques in NLP in which words from a vocabulary are mapped to vectors of real numbers to generate the internal representation. In a third example, the trailing change module 204 implements machine learning techniques to generate the internal representation from features that are learned from words of the initial portion of the digital document 112 and/or candidate document portions. In these examples, words may include individual words as well as named entities.Once the internal representations are generated [0047], they are passed as input to a portion representation model to generate a portion representation of the digital document (e.g. using an aggregation operation… concatenation or averaging across the internal representations is used to generate the portion representation… or other machine learning techniques including use of a recurrent neural network, a long short-term memory (“LSTM”) network, and so forth).
It is clear from MANERIKER that the use of both bag-of-words and word2vec is known for generating a vector representation (embedding) of words from an initial text so that those vector representations may be used during the analysis of the text, and further that these vector representations may be combined using an aggregation operation such as concatenation or averaging.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of GAO- DUBEY-MAKHIJA and MANERIKER before them, to have combined the teachings and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the suggestion in GAO [0075].
Regarding dependent claim 15, incorporating the rejection of claim 14, GAO- DUBEY-MAKHIJA-MANERIKER, combined at least for the reasons discussed above, further teaches wherein embedding each of the plurality of texts comprises, for an invoice line comprising a plurality of words: embedding each word of the invoice line using the word2vec model to obtain a plurality of word vectors; feeding the plurality of word vectors to a long short-term memory (LSTM) layer; combining, via the LSTM layer, the plurality of word vectors to obtain a single vector representing the invoice line, wherein combining includes at least one of vector addition, vector subtraction, scalar multiplication, sigmoid function multiplication, or hyperbolic function multiplication (applying an aggregation operation of MANERIKER [0047] on the word vectors generated in MANERIKER [0046], e.g. using an RNN or LSTM; where the aggregation includes “vector addition” (e.g. concatenation) or any other known RNN/LSTM machine learning technique; note that only one mechanism must be shown in the art when recited in the alternative).
Regarding dependent claim 19, incorporating the rejection of claim 18, GAO- DUBEY-MAKHIJA-MANERIKER, combined at least for the reasons discussed above, does not appear to expressly disclose wherein generating the business vector comprises averaging all invoice vectors associated with the business where GAO is relied upon to teach relevant vector representations of documents to be used for classification. However, when considering the teachings of MANERIKER [0045-0047] as discussed above, combined for at least the reasons discussed above, once a set of vectors (whether words or collections of words) has been determined for a particular document during the analysis phase, these vectors [0047] are passed as input to a portion representation model to generate a portion representation of the digital document (e.g. using an aggregation operation… concatenation or averaging across the internal representations is used to generate the portion representation (where portion can be a sub-part of the document or the entirety of the document), thus “averaging vectors” in order to create a single vector is a known technique which may be applied during document analysis.
Claims 21 and 22 are rejected under 35 USC 103 as unpatentable over GAO- DUBEY-MAKHIJA, further in view of LU et al. (US 2019/0108432 A1, newly cited).
Regarding dependent claim 21 (22), incorporating the rejection of claim 18 (11), GAO- DUBEY-MAKHIJA, while teaching using a convolutional neural network to combine vectors prior to classification (see e.g. MAKHIJA [0068]), nonetheless does not appear to expressly disclose wherein combining the associated plurality of line item vectors via the first neural network comprises at least one of a weighted sum or a weighted difference.
LU is directed to classifying text using linguistic analysis which are recorded in factor vectors in order to determine anomalies. Of particular interest is the teaching at [0088, emphasis added] The factor vectors are provided as input to a convolutional neural network (abbreviated CNN). The system applies convolution filters to the factor vectors to generate evaluation vectors (also referred to as feature maps). Following this, the system provides the evaluation vectors as input to a fully-connected (abbreviated FC) neural network to accumulate element-wise weighted sums of the evaluation vectors in an output vector. Following this, the system applies a nonlinearity function to the output vector to produce a normalized output vector.
Thus, it was known in the art at the time the invention was effectively filed to combine vectors by passing the vectors to a convolution neural network to generate intermediate (evaluation) vectors, where the intermediate vectors are subsequently combined into a single output vector using weighted sums (thus teaching wherein combining the associated plurality of … vectors via the first neural network comprises at least one of a weighted sum or a weighted difference (only one must be shown when recited in the alternative).
Accordingly, it would have been obvious to one having ordinary skill before the effective filling date of the claimed invention, having the teachings of GAO- DUBEY-MAKHIJA and LU before them, to have combined GAO- DUBEY-MAKHIJA (using a convolutional neural network to combine line item vectors without providing details of how the combination is done) and LU (using a convolutional neural network to combine vectors by generating intermediate vectors and then combing the intermediate vectors to a single vector using weighted sums) by using the technique of LU to implement the combination taught in GAO- DUBEY-MAKHIJA, with a reasonable expectation of success, the combination motivated at least by the teaching in MAKHIJA [0068] that the input vectors are combined prior to classification without any details of how that combination may take place, and LU teaching at least one known technique for accomplishing that combination.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amy M Levy/Primary Examiner, Art Unit 2173